Citation Nr: 0905528	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  05-32 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The Veteran served on active duty from November 1965 to November 
1967.  He was awarded the Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, wherein the RO, in part, denied service connection for 
hearing loss and tinnitus.  The Veteran timely appealed the RO's 
January 2005 rating to the Board, and this appeal ensued.  

Also developed for appellate review was the issue of entitlement 
to service connection for post traumatic stress disorder (PTSD).  
During the course of the current appeal, and by a March 2008 
rating action, the RO granted service connection for PTSD; an 
initial 50 percent disability rating was assigned, effective 
November 28, 2003.  As the appellant did not file a notice of 
disagreement relative to the initial 50 percent rating or 
effective date assigned to the service-connected PTSD, that 
matter is no longer before the Board for appellate consideration.  
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, the 
only issues remaining for appellate review, are those listed on 
the title page. 


FINDINGS OF FACT

1.  The Veteran served in combat in the Republic of Vietnam. 

2.  The evidence of record does not demonstrate that the Veteran 
currently has bilateral hearing loss for VA compensation 
purposes.  

3.  The Veteran's tinnitus has not been attributed to his period 
of military service, but to a history of post-service 
occupational noise exposure. 




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2008). 

2.  Tinnitus not incurred in or aggravated by active military 
service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record that is necessary to substantiate the 
claim.  The Veteran should be informed as to what portion of the 
information and evidence VA will seek to provide, and what 
portion of such the claimant is expected to provide. Proper 
notification must also invite the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  See, also, the United 
States Court of Appeals for Veterans Claims (Court) decision in 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 
(2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., statements or 
supplemental statements of the case), was required.  The Federal 
Circuit further held that such a letter should be sent prior to 
the appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal. Id.

With regard to the service connection issues decided in the 
decision below, VA provided the Veteran with pre-adjudication 
notice on the Pelegrini II VCAA elements in January and July 2004 
letters.  The letters informed the Veteran to let VA know of any 
evidence he thought would support his claims for service 
connection claims for bilateral hearing loss and tinnitus, that 
it was his responsibility to make sure that VA received all 
requested records not in the possession of a Federal entity, and 
told him where to send what "we need."

In addition, the Court has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim, 
including the degree of disability and the effective date of an 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). The 
Veteran was informed of the Dingess elements in a March 2006 
letter.  Id.

In Pelegrini II, the Court also held that VCAA notice should be 
given before an initial agency of original jurisdiction (AOJ) 
decision is issued on a claim. 
Pelegrini II, 18 Vet. App. at 119-120.  The Veteran was provided 
pre-adjudication VCAA notice via January and July2004 letters.  
Id.

Regarding VA's duty to assist the appellant with his service 
connection claims decided in the decision below, relevant service 
treatment records, post-service VA and private examination and 
treatment reports and statements of the appellant have been 
associated with the claims file.  In March 2007, VA examined the 
Veteran to determine if the presence of any bilateral hearing 
loss for VA compensation purposes and tinnitus and their 
etiological relationship, if any, to his period of active 
military service.  A copy of the March 2007 VA audiological 
examination report has been associated with the claims file. 

Accordingly, the Board finds that there is no further assistance 
that would be reasonably likely to substantiate the claims for 
service connection for bilateral hearing loss and tinnitus 
analyzed in the decision below. 


II.  Laws and Regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
See 38 U.S.C.A. §§ 1110, 1131
(West 2002); 38 C.F.R. §3.303(a) (2008).

In addition, certain chronic diseases, including sensorineural 
hearing loss, shall be presumed to have been incurred in or 
aggravated by service if they become manifest to a compensable 
degree within one year following separation from service. 
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

Under 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) 
(2008), service connection for a combat-related injury may be 
based on lay statements alone, but do not absolve a claimant from 
the requirement of demonstrating current disability and a nexus 
to service, as to both of which competent medical evidence is 
generally required.  Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).

The provisions of 38 U.S.C.A. § 1154(b) do not allow a combat 
Veteran to establish service connection with lay testimony alone.  
Rather, the statute relaxes the evidentiary requirements for 
determining what happened during service and is used only to 
provide a factual basis for a determination that a particular 
disease or injury was incurred or aggravated in service, not to 
link the service problem etiologically to a current disability.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).
	
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.



III.  Analysis

The Veteran contends that he currently has bilateral hearing loss 
and tinnitus as a result of his combat military service in the 
Republic of Vietnam 

As the Veteran's DD 214 denotes that he received the Combat 
Infantryman's Badge, this is considered conclusive evidence of 
military noise exposure.  
38 C.F.R. § 3.304(f) (2008).

(i)  Bilateral Hearing Loss

Following a careful review of the record, the Board finds that 
service connection is not warranted for bilateral hearing loss.  
In reaching the foregoing determination, an October 1965 pre-
induction service examination report, reflects that the Veteran's 
ears were evaluated as "normal."  As results from an initial 
audiogram were incomplete, a second audiogram was performed, and 
revealed hearing loss that did not meet the standard for VA 
compensation purposes.  (See, October 1965 pre-induction service 
examination report, containing the results of a November 1965 
audiogram).  

On a December 1965 Dental Medical History questionnaire, the 
Veteran denied having had ear trouble.  (See, FB (Den) Form 6, 
Medical History, dated in December 1965).  In early March 1966, 
the Veteran was evaluated for an earache.  A physical evaluation 
was negative for any visible signs of clogging of the ear canal.  
He was prescribed medication.  An August 1967 service discharge 
examination report shows that the Veteran's ears were evaluated 
as "normal."  Hearing on whispered and spoken voice test was 
15/15, bilaterally.  An audiogram revealed hearing loss that did 
not meet the standard for VA compensation purposes.  (See, August 
1967 service discharge examination report).  On an August 1967 
Report of Medical History, the Veteran denied ever having had ear 
trouble, hearing loss or running ears.  On DA Form 3082-R, 
Statement of Medical Condition, dated and signed by the Veteran 
in early November 1967, he indicated that there had not been any 
change in his medical condition.  

Post-service private and VA medical reports, dating from June 
1986 to March 2007, contain diagnoses of mild hearing loss and 
normal hearing of the right and left ears.  (See, December 2003 
report, prepared by ENT Associates of Alabama, P.C, and March 
2007 VA examination reports, respectively).  These same reports, 
however, are wholly devoid of any evidence that the Veteran 
currently has a hearing loss disability for VA compensation 
purposes in accordance with 38 C.F.R. § 3.385.  

As noted above, in order to constitute a hearing loss disability 
for VA compensation purposes, auditory threshold in at least one 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz must be 40 
decibels or greater; or the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
must be 26 decibels or greater; or the speech recognition scores 
using the Maryland CNC Test must be less than 94 percent.  There 
is no evidence that the Veteran's auditory thresholds in any 
frequency is 40 decibels or greater or that auditory thresholds 
for at least three frequencies are 26 decibels or higher.  
Finally, the Board notes that none of the medical evidence shows 
speech recognition scores for the right ear of less than 94 
percent.  As such, the Board finds that the medical evidence of 
record preponderates against a finding that the Veteran has a 
current hearing loss disability for VA compensation purposes.  
Service connection cannot be established without a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, entitlement to service connection for bilateral 
hearing loss is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

(ii)  Tinnitus 

The Veteran was initially diagnosed with tinnitus in November 
2003, over forty years after he was discharged from active duty 
in 1967.  (See, November 2003 report, prepared by J. R B., M. 
D.).  The absence of any clinical evidence of the claimed 
disability for decades after service constitutes negative 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

In addition, the preponderance of the evidence is against a 
finding that the Veteran's currently diagnosed tinnitus is 
etiologically related to his conceded military noise exposure.  
To this end, when evaluated at a private clinic in December 2003, 
the Veteran gave a history of having had ringing in his ears off 
and on "for years" that had increased in severity over the 
previous month.  The Veteran also related that he had extensive 
post-service occupational noise exposure from working for the 
railroad.  (See, December 2003 report, prepared by ENT Associates 
of Alabama, 
P. C.)  

When evaluated by VA in March 2007, the examiner indicated that 
he had reviewed the claims file.  The examiner noted the 
Veteran's military and post-service occupational noise exposure 
(i.e., working for the railroad for 37 years).  The Veteran also 
gave a history of recreational noise exposure from hunting 
several times a year without the use of hearing protection.  
Based on the foregoing history, a claims file review and physical 
evaluation of the appellant's ears, the VA examiner concluded, 
"Due to reported timeframe of onset being at least 15-20 years 
after discharge as well as significant h/o occupational noise 
exposure, it is not likely that military noise exposure caused 
Veteran's tinnitus."  (See, March 2007 VA audio examination 
report).  

The Board finds the March 2007 VA examiner's opinion to be 
persuasive on the matter of a nexus between the Veteran's 
tinnitus and his military noise exposure.  The opinion is 
supported by an absence of any complaints of tinnitus for over 
forty years after separation from service and significant post-
service occupational noise exposure from working for the 
railroad.  Based on this uncontradicted medical opinion and the 
many years that passed prior to the Veteran's initial complaint 
of tinnitus in 2003, the Board finds that the Veteran does not 
have tinnitus that is attributable to his military noise 
exposure.  Therefore, service connection is not warranted.

(iii) Conclusion

The Board has considered the Veteran's written contentions with 
regard to his claims for service connection for bilateral hearing 
loss and tinnitus.  While the Board does not doubt the sincerity 
of the Veteran's belief that service connection should for the 
aforementioned disabilities is warranted, as a lay person without 
the appropriate medical training or expertise, he simply is not 
competent to provide a probative opinion on a medical matter-such 
as the diagnosis and etiology of a current disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claims of 
service connection for hearing loss and tinnitus must be denied.  
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  As the 
preponderance of the evidence is against the Veteran's claims for 
service connection for bilateral hearing loss and tinnitus, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102 (2008); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


